7DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding the limitations “vertically performing an angular rotation”, and “the vertical angular rotation”,  it is respectfully noted that:
“an angular rotation” is also “a rotation”, as a rotation is inherently “angular”, and
a horizontal wing front/downstream end is hingedly connected, such a vertical motion of a horizontal wing rear/upstream end provides an (angular) rotation about the hinge connection.
an (angular) rotation of a first link results in an (angular) rotation of a second link, and
an (angular) rotation of a second link results in a vertical motion of a horizontal wing hinged rear/upstream end, via hinge fastening rod/guide link.

Allowable Subject Matter
Claims 1 – 11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not render obvious over the claimed combination of the subject matter, particularly a second link having a middle portion between a front end thereof and a rear end thereof hinge-connected to an outside surface of an air duct to interlock upon angular rotation operation of a first link to perform a vertical angular rotation for a horizontal wing of a horizontal wing module.

The closes prior art includes Jae-Hyeon Oh (KR 2019/0051676), wherein Jae-Hyeon Oh discloses a motor-driven air vent device (figs 3 – 6C), comprising: 
a horizontal wing module (figs 3, 4: (200)) [118] having at least one horizontal wing (210) performing an angular rotation [94], and mounted on an air discharge port (102) of an air duct (104); 
a motor (220) mounted on an outside surface (fig 3: (105)) [102] of the air duct; 
a control module configured to apply a drive signal to the motor (paragraphs [205 – 210; 240 – 248], figs 9a – 9d have been understood to disclose a control module); 
a first link (330) connected to an output shaft of the motor to perform the vertical angular rotation; and 
a second link (315):
having a front end portion hinge-connected (at 311/216) to the horizontal wing module (210), 
having a rear end portion hinge-connected (at 313) to the first link (330), and 
having a middle portion (310) between the front end thereof and the rear end thereof hinge-connected to the outside surface of the air duct (at (232)) to interlock upon angular rotation operation of the first link to perform the vertical angular rotation for the horizontal wing of the horizontal wing module [158].
[AltContent: textbox (- Rear end portion
- Middle portion
- Front end portion)][AltContent: textbox (- Rear end portion
- Middle portion
- Front end portion)]
    PNG
    media_image1.png
    720
    1532
    media_image1.png
    Greyscale

However, Jae-Hyeon Oh lacks wherein:
the air vent device is for a vehicle, and
the at least one horizontal wing vertically performing an angular rotation, 
the output shaft of the motor performing the vertical angular rotation of the horizontal wing of the horizontal wing module,
as is evidenced in figures 9a – 9d, below.

    PNG
    media_image2.png
    533
    709
    media_image2.png
    Greyscale

The closes prior art includes Mori et al (US 5,888,133), wherein Mori et al discloses a motor-driven air vent device (figs 4 – 6C), comprising: 
a horizontal wing module (7, 8) having at least one horizontal wing (7) vertically performing an angular rotation (about 7a, 8a), and mounted on an air discharge port (5) of an air duct (fig 4: sidewall portion 5a of an air duct);
a motor (11) mounted on an outside surface of the air duct (prior art figs 7, 8: side wall portion 5A);
 a control module (prior art figs 7, 8: CPU “not shown in the drawings; col 4, lns 34 - 35”) configured to apply a drive signal to the motor; 
a first link (fig 5: (13)) connected to an output shaft (11a) of the motor (11) to perform the vertical angular rotation; and 
a second link (14)
 having a front end portion (141) hinge-connected to the horizontal wing module (via (134) of first link (13))
a third link (15) hinge-connected (at hole (12b) of (12)) to the outside surface of the air duct ((5A) via (12)) to interlock upon angular rotation operation of the first link (15) to perform the vertical angular rotation for the horizontal wing (7)  of the horizontal wing module (7, 8).

    PNG
    media_image3.png
    461
    723
    media_image3.png
    Greyscale

However, Mori et al lacks at least wherein:
the air vent device is for a vehicle, and
the second link having a middle portion between a front end thereof and a rear end thereof hinge-connected to an outside surface of an air duct to interlock upon angular rotation operation of a first link to perform a vertical angular rotation for a horizontal wing of a horizontal wing module.

The closes prior art includes Jeung (US 5,441,451), wherein Jeung discloses a motor-driven air vent device (figs 1, 2), comprising: 
a horizontal wing module (50) having at least one horizontal wing vertically performing an angular rotation, and mounted on an air discharge port  (41) of an air duct (40); 
a motor (80) mounted on an outside surface of the air duct (via bracket (70)); 
a control module (col 4, lns 55 – 60) configured to apply a drive signal to the motor; 
a first link (90) connected to an output shaft (82/83) of the motor to perform the vertical angular rotation; and 
shaft (82/83) into aperture (91) and held by screw (94) (col 4, lns 13 – 23),
a second link (60)
 having a front end portion (62) hinge-connected to the horizontal wing module, and
having a rear end portion (63) hinge-connected to the first link. 

    PNG
    media_image4.png
    503
    703
    media_image4.png
    Greyscale

However, Jeung lacks at least wherein:
the air vent device is for a vehicle, and
the second link having a middle portion between a front end thereof and a rear end thereof hinge-connected to an outside surface of an air duct to interlock upon angular rotation operation of a first link to perform a vertical angular rotation for a horizontal wing of a horizontal wing module.

The closes prior art includes Wiese (US 2011/0155365), wherein Wiese discloses a motor-driven air vent device (figs 1, 2), comprising: 
a horizontal wing module (figs 13, 14) having at least one horizontal wing (92) vertically performing an angular rotation, and mounted on an air discharge port (18) of an air duct; 
a motor (102) mounted (indirectly) on an outside surface of the air duct; 
a control module (fig 17: (210)) configured to apply a drive signal (via (218)) to the motor; 
a first link (fig 9: (104)) connected to an output shaft of the motor [0067] to perform the vertical angular rotation; and 
a second link (110):
 having a front end portion (at (134)) hinge-connected to the horizontal wing module, and
having a rear end portion (at (109)) hinge-connected to the first link (110).

    PNG
    media_image5.png
    618
    1429
    media_image5.png
    Greyscale

However, Wiese lacks at least wherein:
the air vent device is for a vehicle, and
the second link having a middle portion between a front end thereof and a rear end thereof hinge-connected to an outside surface of an air duct to interlock upon angular rotation operation of a first link to perform a vertical angular rotation for a horizontal wing of a horizontal wing module.

The closes prior art includes Zalan (US 2013/0078900) wherein Zalan discloses an air vent device for a vehicle (Abstract), comprising: 
a horizontal wing module (203) having at least one horizontal wing vertically performing an angular rotation, and mounted on an air discharge port of an air duct (101); 
a first link (209) connected to an output shaft of the motor to perform the vertical angular rotation; and 
a second link (208):
 having a front end portion (205/206/207) hinge-connected to the horizontal wing module (203), 
having a rear end portion (303) hinge-connected to the first link (209) (via slot  (305)
having a middle portion (at (215)) between the front end thereof and the rear end thereof hinge-connected to the outside surface of the air duct to interlock upon angular rotation operation of the first link to perform the vertical angular rotation for the horizontal wing of the horizontal wing module.

    PNG
    media_image6.png
    582
    873
    media_image6.png
    Greyscale

However, Zalan lacks at least wherein:
the air vent device is motor driven by a motor mounted on an outside surface of the air duct; a control module configured to apply a drive signal to the motor; 
the second link having a middle portion between a front end thereof and a rear end thereof hinge-connected to an outside surface of an air duct to interlock upon angular rotation operation of a first link to perform a vertical angular rotation for a horizontal wing of a horizontal wing module.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.


/Frances F Hamilton/
Examiner, Art Unit 3762


/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762